   Case 19-10326-JKS          Doc 44       Filed 05/08/20 Entered 05/08/20 12:37:34                Desc Main
                                          Document      Page 1 of 11

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


       In re: DELI KING OF LINDEN, LLC                                §    Case No. 19-10326-JKS
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JAY L. LUBETKIN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $123,790.66                          Assets Exempt: N/A
 (without deducting any secured claims)
 Total Distribution to Claimants:$2,628.40             Claims Discharged
                                                       Without Payment: N/A

 Total Expenses of Administration:$18,994.91


         3) Total gross receipts of $     21,623.31      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $21,623.31
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 19-10326-JKS             Doc 44       Filed 05/08/20 Entered 05/08/20 12:37:34                        Desc Main
                                            Document      Page 2 of 11


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                          $53,000.00          $1,593.50          $1,593.50         $1,593.50

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00          18,994.91         18,994.91          18,994.91

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                 70,365.00           8,668.84           8,668.84          1,034.90
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    155,203.42         357,030.30         355,436.80                 0.00

                                          $278,568.42        $386,287.55        $384,694.05        $21,623.31
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on January 07, 2019.
  The case was pending for 16 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 04/22/2020                 By: /s/JAY L. LUBETKIN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                Case 19-10326-JKS                Doc 44        Filed 05/08/20 Entered 05/08/20 12:37:34                            Desc Main
                                                              Document      Page 3 of 11



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                            UNIFORM                                $ AMOUNT
              DESCRIPTION
                                                                                           TRAN. CODE 1                            RECEIVED
     A/R 90 days old or less Face amount = $17,133.49                                      1121-000                                   8,123.31

     Preferences: Various                                                                  1241-000                                  13,500.00


    TOTAL GROSS RECEIPTS                                                                                                            $21,623.31

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                            UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                           TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED                CLAIMS                 CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form             ASSERTED               ALLOWED             PAID
                                                       CODE                6D)
           5S     Silverline Services                  4210-000                     0.00              1,593.50          1,593.50            1,593.50

 NOTFILED         Everest Buisness Funding             4110-000              45,000.00            N/A                    N/A                     0.00

 NOTFILED         Libertas Funding LLC                 4110-000                8,000.00           N/A                    N/A                     0.00

 NOTFILED         Crown Funding Group/Silver           4110-000            N/A                                              0.00                 0.00
                  Line

    TOTAL SECURED CLAIMS                                                    $53,000.00            $1,593.50            $1,593.50           $1,593.50




UST Form 101-7-TDR (10/1/2010)
            Case 19-10326-JKS      Doc 44      Filed 05/08/20 Entered 05/08/20 12:37:34                       Desc Main
                                              Document      Page 4 of 11

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                               CLAIMS               CLAIMS              CLAIMS          CLAIMS
                                       TRAN.
                                                       SCHEDULED            ASSERTED            ALLOWED           PAID
                                       CODE
 Trustee Compensation - JAY L. LUBETKIN       2100-000            N/A               2,912.33       2,912.33         2,912.33

 Attorney for Trustee Fees (Trustee Firm) - 3110-000              N/A             15,643.50       15,643.50        15,643.50
 Rabinowitz, Lubetkin & Tully
 Attorney for Trustee Expenses (Trustee     3120-000              N/A                  439.08        439.08          439.08
 Firm) - Rabinowitz, Lubetkin & Tully
 TOTAL CHAPTER 7 ADMIN. FEES                                N/A                  $18,994.91      $18,994.91       $18,994.91
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                               CLAIMS               CLAIMS              CLAIMS          CLAIMS
                                       TRAN.
                                                       SCHEDULED            ASSERTED            ALLOWED           PAID
                                       CODE
                                                     None

 TOTAL PRIOR CHAPTER ADMIN.                                 N/A                        $0.00         $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM           CLAIMS               CLAIMS
   CLAIM                                               SCHEDULED            ASSERTED             CLAIMS          CLAIMS
    NO.           CLAIMANT             TRAN.             (from Form        (from Proofs of      ALLOWED           PAID
                                       CODE                  6E)                Claim)
      7     State of New Jersey           5800-000             9,358.60             8,668.84       8,668.84         1,034.90

 NOTFILED   Natalie Terdiman              5600-000             2,000.00          N/A                 N/A                0.00

 NOTFILED   Naomi Sternberg               5600-000             2,500.00          N/A                 N/A                0.00

 NOTFILED   Lisa Spirn                    5600-000             2,000.00          N/A                 N/A                0.00

 NOTFILED   Michael Laitman               5600-000             2,500.00          N/A                 N/A                0.00

 NOTFILED   Karen Rosen                   5600-000             2,850.00          N/A                 N/A                0.00

 NOTFILED   Linda Lewis                   5600-000             2,850.00          N/A                 N/A                0.00

 NOTFILED   Nomi Forman                   5600-000             2,000.00          N/A                 N/A                0.00

 NOTFILED   Rachel Katell                 5600-000             1,500.00          N/A                 N/A                0.00

 NOTFILED   Seth Cohen                    5600-000             2,850.00          N/A                 N/A                0.00

 NOTFILED   Rachel Steinberg              5600-000             2,500.00          N/A                 N/A                0.00

 NOTFILED   United Synagogue of Hoboken 5600-000                  410.00         N/A                 N/A                0.00

 NOTFILED   Joshua Ratner                 5600-000             2,850.00          N/A                 N/A                0.00




UST Form 101-7-TDR (10/1/2010)
            Case 19-10326-JKS          Doc 44    Filed 05/08/20 Entered 05/08/20 12:37:34                   Desc Main
                                                Document      Page 5 of 11
 NOTFILED   Robyn Laveman                 5600-000         2,850.00            N/A                N/A                 0.00

 NOTFILED   Yael Miller                   5600-000         2,850.00            N/A                N/A                 0.00

 NOTFILED   Pam Garretson                 5600-000         2,850.00            N/A                N/A                 0.00

 NOTFILED   Sarah Ninivaggi               5600-000         2,500.00            N/A                N/A                 0.00

 NOTFILED   Andrea and Ben Genek          5600-000         2,500.00            N/A                N/A                 0.00

 NOTFILED   Jesse & Stacey Schneider      5600-000         2,850.00            N/A                N/A                 0.00

 NOTFILED   Alyse & Ken Heilpern          5600-000         2,500.00            N/A                N/A                 0.00

 NOTFILED   Carolina Chappotin            5600-000         1,446.40            N/A                N/A                 0.00

 NOTFILED   Alex Laudisi                  5600-000         2,000.00            N/A                N/A                 0.00

 NOTFILED   Corinne Smithen               5600-000         2,500.00            N/A                N/A                 0.00

 NOTFILED   Jason Eidlitz                 5600-000         1,500.00            N/A                N/A                 0.00

 NOTFILED   llyse Shainbrown              5600-000         2,500.00            N/A                N/A                 0.00

 NOTFILED   Dana and Jason Weinstein      5600-000         2,500.00            N/A                N/A                 0.00

 NOTFILED   Deborah Kirschner             5600-000         2,850.00            N/A                N/A                 0.00

 TOTAL PRIORITY UNSECURED                                $70,365.00             $8,668.84       $8,668.84        $1,034.90
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                         UNIFORM      CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED             CLAIMS          CLAIMS
    NO.             CLAIMANT              TRAN.      (from Form          (from Proofs of      ALLOWED           PAID
                                          CODE           6F)                  Claim)
      1     Barbara Levy                  7100-000      N/A                    172,487.00      172,487.00             0.00

      2 -2 RP Baking, LLC                 7100-000         3,643.28               4,091.02       4,091.02             0.00

      3     JWMW LLC                      7100-000        10,358.96             11,153.56       11,153.56             0.00

      4     Andrea Keats                  7100-000            495.00                 412.55       412.55              0.00

      5U    Silverline Services           7100-000                0.00         164,495.72      162,902.22             0.00

      6     Performance Food Group Inc. 7100-000           4,390.45               4,390.45       4,390.45             0.00

 NOTFILED   PSE&G                         7100-000         1,203.00            N/A                 N/A                0.00

 NOTFILED   New Jersey American Water     7100-000            312.86           N/A                 N/A                0.00

 NOTFILED   Nassau Foods                  7100-000        11,130.22            N/A                 N/A                0.00

 NOTFILED   Linden City Municipal Court 7100-000              120.00           N/A                 N/A                0.00

 NOTFILED   S. Bertram, Inc.              7100-000            154.40           N/A                 N/A                0.00

 NOTFILED   Marketing Plus                7100-000         2,625.00            N/A                 N/A                0.00

 NOTFILED   Intercounty Bakery Supply     7100-000            100.00           N/A                 N/A                0.00

 NOTFILED   Mooney General Paper Co.      7100-000         6,927.12            N/A                 N/A                0.00




UST Form 101-7-TDR (10/1/2010)
            Case 19-10326-JKS          Doc 44    Filed 05/08/20 Entered 05/08/20 12:37:34         Desc Main
                                                Document      Page 6 of 11
 NOTFILED   Terry Bazydlo                 7100-000         2,500.00    N/A               N/A              0.00

 NOTFILED   Utica National Insurance      7100-000         1,052.00    N/A               N/A              0.00
            Group
 NOTFILED   Westside Foods                7100-000         6,619.94    N/A               N/A              0.00

 NOTFILED   Imperial Bag & Paper Co.      7100-000         3,707.80    N/A               N/A              0.00

 NOTFILED   Temple Beth Rishon            7100-000         4,700.00    N/A               N/A              0.00

 NOTFILED   Safer Laundry                 7100-000         2,852.05    N/A               N/A              0.00

 NOTFILED   Swiss Bakery                  7100-000         4,150.00    N/A               N/A              0.00

 NOTFILED   State of NJ, Dept of          7100-000           323.00    N/A               N/A              0.00
            Community Affairs
 NOTFILED   Sa Lex Food                   7100-000        36,800.00    N/A               N/A              0.00

 NOTFILED   City of Linden                7100-000           600.00    N/A               N/A              0.00

 NOTFILED   Acme Fish                     7100-000        19,778.94    N/A               N/A              0.00

 NOTFILED   ADPI                          7100-000         2,896.51    N/A               N/A              0.00

 NOTFILED   Beagle Linen LLC              7100-000           300.00    N/A               N/A              0.00

 NOTFILED   Bowco Laboratories            7100-000           799.92    N/A               N/A              0.00

 NOTFILED   Blue Tomatoes                 7100-000           250.00    N/A               N/A              0.00

 NOTFILED   Driscoll Foods                7100-000        10,657.33    N/A               N/A              0.00

 NOTFILED   Elizabethtown Gas             7100-000           261.64    N/A               N/A              0.00

 NOTFILED   Ditto Copier                  7100-000           200.00    N/A               N/A              0.00

 NOTFILED   Congregation Agudath Israel 7100-000             850.00    N/A               N/A              0.00

 NOTFILED   Diana Mrugal                  7100-000         1,950.00    N/A               N/A              0.00

 NOTFILED   Capricorn Seafood             7100-000           594.00    N/A               N/A              0.00

 NOTFILED   Citrin Cooperman, LLP         7100-000         6,400.00    N/A               N/A              0.00

 NOTFILED   Erica Lysick                  7100-000         5,500.00    N/A               N/A              0.00

 TOTAL GENERAL UNSECURED                                $155,203.42   $357,030.30   $355,436.80          $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                  Case 19-10326-JKS                        Doc 44    Filed 05/08/20 Entered 05/08/20 12:37:34                                      Desc Main
                                                                    Document      Page 7 of 11
                                                                                                                                                                Exhibit 8


                                                                            Form 1                                                                              Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 19-10326-JKS                                                           Trustee:        (500440)     JAY L. LUBETKIN
Case Name:        DELI KING OF LINDEN, LLC                                          Filed (f) or Converted (c): 01/07/19 (f)
                                                                                    §341(a) Meeting Date:        02/04/19
Period Ending: 04/22/20                                                             Claims Bar Date:             05/15/19

                                 1                                  2                          3                      4                5                    6

                    Asset Description                            Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                  and Other Costs)                                            Remaining Assets

 1       Cash on hand                                                   100.00                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 2       Checking Account at Santander Bank, xxxxxx1703                   0.00                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 3       Checking Account at Santander Bank, xxxxxx1711                   0.00                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 4       Checking Account at Santander Bank, xxxxxx2718                  10.00                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 5       Checking Account at Santander Bank, xxxxxx2969                  11.66                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 6       landlord security deposit                                  11,200.00                          0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 7       www.delikinglinden.com.                                    Unknown                            0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 8       A/R 90 days old or less Face amount = $17,133.49           17,133.49                      5,000.00                             8,123.31                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

 9       assorted office furniture.                                     400.00                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

10       assorted office fixtures.                                      300.00                         0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

11       Raw Materials: Raw materials and inventory, Net             5,000.00                          0.00                                 0.00                    FA
           Orig. Asset Memo: Imported from original petition
         Doc# 1

12       customer list.                                             Unknown                            0.00                                 0.00                    FA


                                                                                                                               Printed: 04/22/2020 03:32 PM      V.14.66
                    Case 19-10326-JKS                       Doc 44           Filed 05/08/20 Entered 05/08/20 12:37:34                                          Desc Main
                                                                            Document      Page 8 of 11
                                                                                                                                                                             Exhibit 8


                                                                                   Form 1                                                                                    Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 19-10326-JKS                                                                  Trustee:       (500440)      JAY L. LUBETKIN
Case Name:          DELI KING OF LINDEN, LLC                                               Filed (f) or Converted (c): 01/07/19 (f)
                                                                                           §341(a) Meeting Date:        02/04/19
Period Ending: 04/22/20                                                                    Claims Bar Date:             05/15/19

                                1                                           2                         3                       4                    5                    6

                     Asset Description                                Petition/              Estimated Net Value         Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                  Unscheduled         (Value Determined By Trustee,   Abandoned             Received by       Administered (FA)/
                                                                       Values              Less Liens, Exemptions,      OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                 Remaining Assets

           Orig. Asset Memo: Imported from original petition
          Doc# 1

13        See attached Asset Depreciation Schedule.                        106,769.00                       0.00                                        0.00                     FA
           Orig. Asset Memo: Imported from original petition
          Doc# 1

14        Preferences: Various (u)                                               0.00                  15,000.00                                   13,500.00                     FA
           Preferences:
          Moody General Paper-Cert of No Objection filed
          4/25/19
          Westside Foods-Cert of No Objection filed 4/25/19
          Acme Fish-Cert of No Objection filed 4/25/19
          Swiss Pastry Shoppe-Cert of No Objection filed
          5/31/19
          Imperial Bag & Paper-Adv. 19-01318 Cert of No
          Objection 6/14/19, Adv. closed 6/18/19

15        Storage Unit #767, Extra Space, Edison, NJ                             0.00                       0.00                                        0.00                     FA
           listed on Debtor's SOFA -containing catering
          equipment, see letter from A. Atkins Appraisal. (no
          value)

16        Eddie Levy Signature Creations (Case 19-10322)                         0.00                       0.00                                        0.00                     FA
           Catering business listed on Debtor's SOFA.
          No value, case NDR'd on 4/17/19.

17        NJB Caterers, LLC (Case 19-10328)                                      0.00                       0.00                                        0.00                     FA
           Catering business listed on Debtor's SOFA.
          No Value - NDR'd 4/17/19

 17      Assets      Totals (Excluding unknown values)                 $140,924.15                    $20,000.00                                  $21,623.31                  $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):        June 30, 2020                     Current Projected Date Of Final Report (TFR):       December 5, 2019 (Actual)




                                                                                                                                             Printed: 04/22/2020 03:32 PM     V.14.66
                     Case 19-10326-JKS                       Doc 44          Filed 05/08/20 Entered 05/08/20 12:37:34                                             Desc Main
                                                                            Document      Page 9 of 11
                                                                                                                                                                                   Exhibit 9


                                                                                     Form 2                                                                                         Page: 1

                                                      Cash Receipts And Disbursements Record
Case Number:         19-10326-JKS                                                                      Trustee:            JAY L. LUBETKIN (500440)
Case Name:           DELI KING OF LINDEN, LLC                                                          Bank Name:          Mechanics Bank
                                                                                                       Account:            ******2966 - Checking Account
Taxpayer ID #: **-***4034                                                                              Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 04/22/20                                                                                Separate Bond: N/A

   1            2                           3                                          4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                              Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From                     Description of Transaction               T-Code              $                   $       Account Balance
03/28/19       {8}        The Jewish Center                    A/R                                                1121-000                 179.65                                   179.65
03/28/19       {8}        Temple Sharey Tefilo-Israel          A/R                                                1121-000                 393.00                                   572.65
03/28/19       {8}        Jewish Family Service of Metrowest   A/R                                                1121-000                 704.40                                  1,277.05
03/28/19       {8}        Rivendell At Edison Assoc., LLC      A/R                                                1121-000              1,251.20                                   2,528.25
03/28/19       {8}        The Jewish Center                    A/R                                                1121-000              1,878.26                                   4,406.51
03/28/19       {8}        Congregation Beth El                 A/R                                                1121-000              3,716.50                                   8,123.01
03/28/19       {8}        Jewish Family Service of Metrowest   A/R                                                1121-000                   0.30                                  8,123.31
04/11/19      {14}        West Side Foods Inc. (Harry Block,   Preference Settlement                              1241-000              1,000.00                                   9,123.31
                          Esq.)
04/16/19      {14}        Mooney General Paper Co.             Preference Settlement                              1241-000              1,500.00                               10,623.31
04/29/19      {14}        RLT Attorney Trust Account (Acme     Preference Settlement (wire transfer from          1241-000              2,500.00                               13,123.31
                          Smoked Fish)                         Acme Smoked Fish)
05/06/19      {14}        Nassau Provisions Kosher Foods       Settlement - Cert of No Objection entered          1241-000              2,500.00                               15,623.31
                          Inc.                                 5/13/19
05/23/19      {14}        RJS 2147 Inc.                        Preference Settlement-Imperial Bag & Paper         1241-000              4,000.00                               19,623.31
05/29/19      {14}        Cress Resources Inc                  TA Swiss Pastry Shoppe (1st of 3 settlment         1241-000              1,000.00                               20,623.31
                                                               payments)
05/29/19      {14}        RJS 2147 Inc.                        Reversed Deposit 100006 1 Preference               1241-000             -4,000.00                               16,623.31
                                                               Settlement-Imperial Bag & Paper
06/04/19      {14}        RJS 2147 Inc (Imperial)              Replacement check for check 1014 (Imperial         1241-000              4,000.00                               20,623.31
                                                               Bag & Paper)
06/21/19      {14}        Cress Resources Inc. TA Swiss        TA Swiss Pastry - 2nd of 3 settlement              1241-000                 500.00                              21,123.31
                          Pastry Shoppe                        payments
08/01/19      {14}        Cress Resources Inc TA Swiss         TA Swiss Pastry - 3rd and final Settlement         1241-000                 500.00                              21,623.31
                          Pastry Shoppe                        payment
08/07/19                  Transition Transfer Debit                                                               9999-000                                   21,623.31                 0.00

                                                                                     ACCOUNT TOTALS                                   21,623.31              21,623.31               $0.00
                                                                                            Less: Bank Transfers                             0.00            21,623.31
                                                                                     Subtotal                                         21,623.31                   0.00
                                                                                            Less: Payments to Debtors                                             0.00
                                                                                     NET Receipts / Disbursements                    $21,623.31                  $0.00




{} Asset reference(s)                                                                                                                           Printed: 04/22/2020 03:32 PM        V.14.66
                    Case 19-10326-JKS                   Doc 44      Filed 05/08/20 Entered 05/08/20 12:37:34                                                    Desc Main
                                                                   Document     Page 10 of 11
                                                                                                                                                                                 Exhibit 9


                                                                                Form 2                                                                                            Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        19-10326-JKS                                                                    Trustee:            JAY L. LUBETKIN (500440)
Case Name:          DELI KING OF LINDEN, LLC                                                        Bank Name:          United Bank
                                                                                                    Account:            ********2917 - Checking Account
Taxpayer ID #: **-***4034                                                                           Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 04/22/20                                                                             Separate Bond: N/A

   1            2                         3                                       4                                                   5                   6                  7

 Trans.     {Ref #} /                                                                                                           Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From              Description of Transaction                    T-Code              $                    $       Account Balance
08/07/19                 Transfer from 0061 to 2917      Transfer from 0061 to 2917                            9999-000               21,623.31                              21,623.31
11/26/19     10101       Rabinowitz, Lubetkin & Tully    Order entered 11/25/19                                3110-000                                   15,643.50              5,979.81
11/26/19     10102       Rabinowitz, Lubetkin & Tully    Order entered 11/25/19                                3120-000                                       439.08             5,540.73
02/12/20                 Transfer from 2917 to 1183      Transition transfer debit from United to              9999-000                                    5,540.73                  0.00
                                                         Metropolitan

                                                                               ACCOUNT TOTALS                                         21,623.31           21,623.31                $0.00
                                                                                       Less: Bank Transfers                           21,623.31            5,540.73
                                                                               Subtotal                                                    0.00           16,082.58
                                                                                       Less: Payments to Debtors                                                0.00
                                                                               NET Receipts / Disbursements                               $0.00       $16,082.58




{} Asset reference(s)                                                                                                                         Printed: 04/22/2020 03:32 PM        V.14.66
                    Case 19-10326-JKS                    Doc 44        Filed 05/08/20 Entered 05/08/20 12:37:34                                                    Desc Main
                                                                      Document     Page 11 of 11
                                                                                                                                                                                    Exhibit 9


                                                                                   Form 2                                                                                            Page: 3

                                                   Cash Receipts And Disbursements Record
Case Number:        19-10326-JKS                                                                        Trustee:            JAY L. LUBETKIN (500440)
Case Name:          DELI KING OF LINDEN, LLC                                                            Bank Name:          Metropolitan Commercial Bank
                                                                                                        Account:            ******5107 - Checking Account
Taxpayer ID #: **-***4034                                                                               Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 04/22/20                                                                                 Separate Bond: N/A

   1            2                           3                                        4                                                  5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction                     T-Code              $                  $       Account Balance
02/12/20                 Transfer from 4083 to 5107         Transition transfer credit from United to              9999-000              5,540.73                                   5,540.73
                                                            Metropolitan
03/09/20     20103       Silverline Services                Dividend paid 100.00% on $1,593.50; Claim#             4210-000                                    1,593.50             3,947.23
                                                            5S; Filed: $1,593.50; Reference:
03/09/20     20104       JAY L. LUBETKIN                    Dividend paid 100.00% on $2,912.33, Trustee            2100-000                                    2,912.33             1,034.90
                                                            Compensation; Reference:
03/09/20     20105       State of New Jersey                Dividend paid 11.93% on $8,668.84; Claim# 7; 5800-000                                              1,034.90                 0.00
                                                            Filed: $8,668.84; Reference:

                                                                                  ACCOUNT TOTALS                                         5,540.73              5,540.73               $0.00
                                                                                           Less: Bank Transfers                          5,540.73                  0.00
                                                                                  Subtotal                                                   0.00              5,540.73
                                                                                           Less: Payments to Debtors                                               0.00
                                                                                  NET Receipts / Disbursements                              $0.00             $5,540.73

                               Net Receipts :         21,623.31
                                                  ————————                                                                                Net             Net                   Account
                                   Net Estate :      $21,623.31                   TOTAL - ALL ACCOUNTS                                  Receipts     Disbursements              Balances

                                                                                  Checking # ******2966                                21,623.31                   0.00                0.00
                                                                                  Checking # ********2917                                    0.00             16,082.58                0.00
                                                                                  Checking # ******5107                                      0.00              5,540.73                0.00

                                                                                                                                      $21,623.31            $21,623.31                $0.00




{} Asset reference(s)                                                                                                                            Printed: 04/22/2020 03:32 PM        V.14.66
